 

 

EXHIBIT 10.01

 

 

MARTIN MARIETTA MATERIALS, INC.

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

 

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Award Agreement”), made as of
____________, between Martin Marietta Materials, Inc., a North Carolina
corporation (the “Corporation”), and _____________________ (the “Employee”).

 

1.

GRANT

 

Pursuant to the Martin Marietta Materials, Inc. Amended and Restated Stock-Based
Award Plan (the “Plan”), the Corporation hereby grants the Employee ____________
Restricted Stock Units on the terms and conditions contained in this Award
Agreement, and subject to the terms and conditions of the Plan.  The term
“Restricted Stock Unit” or “Unit(s)” as used in this Award Agreement refers only
to the Restricted Stock Units awarded to the Employee under this Award
Agreement.

 

2.

GRANT DATE

 

The Grant Date is ______________.

 

3.

RESTRICTION PERIOD  

 

Subject to the terms and conditions hereof and of the Plan, the restriction
period begins on the Grant Date and ends on ____________ (such date, the
“Vesting Date” and such period, the “Restriction Period”).

 

4.

AWARD PAYOUT

 

Unless forfeited or converted and paid earlier as provided in Section 7 or
Section 9 below, the Restricted Stock Units granted hereunder will vest (“Vest”)
and be converted into shares of Stock and delivered to the Employee as soon as
practicable following the Vesting Date (but in no event later than 60 days
following the Vesting Date) provided that the Employee is employed by the
Corporation on the Vesting Date.  The vesting and conversion from Units to Stock
will be one Unit for one share of Stock.

 

5.

DIVIDEND EQUIVALENTS

 

On the date that the Awards Vest, dividend equivalents will be credited to the
Employee in an amount equal to the aggregate amount of dividends paid on a share
of Stock during the Restriction Period multiplied by the number of Restricted
Stock Units.  The dividend equivalent amounts shall be paid as soon as
practicable following the Vesting Date from the general assets of the
Corporation and shall be treated and reported as additional compensation for the
year in which payment is made.  

 

 

 

--------------------------------------------------------------------------------

 

6.

TRANSFERABLE ONLY UPON DEATH 

 

This Restricted Stock Unit grant shall not be assignable or transferable by the
Employee except by will or the laws of descent and distribution.

 

7.

TERMINATION, RETIREMENT, DISABILITY OR DEATH

 

 

(a)

Termination.  If the Employee’s employment with the Corporation is terminated
prior to the Vesting Date for any reason other than on account of death,
Disability or Retirement (in each case, as defined below), whether by the
Employee or by the Corporation, and in the latter case whether with or without
cause, then the Units will be forfeited upon such termination.

 

 

(b)

Retirement or Disability.  If the Employee’s employment with the Corporation is
terminated prior to the Vesting Date upon Retirement (as defined below) or as
the result of a disability under circumstances entitling the Employee to the
commencement of benefits under a long-term disability plan maintained by the
Corporation (“Disability”), then the terms of all outstanding Units shall be
unaffected by such Retirement or Disability; provided, however, that in the case
of the Employee’s termination on account of Retirement or Disability, if the
Vesting Date occurs following such termination but before the date which is six
months following such termination, to the extent compliance with the
requirements of Treas. Reg. § 1.409A-3(i)(2) (or any successor provision) is
necessary to avoid the application of an additional tax under Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A), the date shares
of Stock are delivered pursuant to Section 4 shall be postponed until the date
that is six months following such termination. “Retirement” is defined as
termination of employment with the Corporation after reaching age 62 under
circumstances that qualify for normal retirement in accordance with the Martin
Marietta Materials, Inc. Pension Plan; provided, that, the Committee may in its
sole discretion classify an Employee’s termination of employment as Retirement
under other circumstances.

 

 

(c)

Death.  If, prior to the Vesting Date, the Employee dies while employed by the
Corporation or after termination by reason of Retirement or Disability, then the
Restriction Period shall lapse and the Vesting Period shall be accelerated and
all outstanding Units shall be converted into shares of Stock and delivered to
the Employee’s estate or beneficiary.

 

 

(d)

Committee Negative Discretion.  The Committee may in its sole discretion decide
to reduce or eliminate any amount otherwise payable with respect to Units under
Sections 7(b) or 7(c).

 






2

--------------------------------------------------------------------------------

 

8.

TAX WITHHOLDING      

 

At the time Units are converted into shares of Stock and delivered to the
Employee, the Employee will recognize ordinary income based on the value of the
Stock payable in accordance with Section 4.  The Corporation shall withhold
applicable taxes as required by law at the time of such Vesting by deducting
shares of Stock from the payment to satisfy the obligation prior to the delivery
of the certificates for shares of Stock.  Withholding will be at the minimum
rates prescribed by law; therefore, the Employee may owe additional taxes as a
result of the distribution.  The Employee may not request tax to be withheld at
greater than the minimum rate.  If the Employee terminates employment on account
of Disability or Retirement and the Units are not forfeited, the Corporation may
require the Employee to pay to the Corporation or withhold from the Employee’s
compensation, by canceling Units or otherwise, an amount equal to satisfy the
obligation to withhold federal employment taxes as required by law.

 

9.

CHANGE IN CONTROL

 

In the event of a Change in Control, the Restriction Period of all outstanding
Units shall lapse and:

 

 

(a)

if such Change in Control is a “change in the ownership or effective control” of
the Corporation, or “in the ownership of a substantial portion of the assets of”
the Corporation within the meaning of Section 409A(a)(2)(A)(v) of the Code,
then, the Vesting Date shall be accelerated, all outstanding Units shall convert
to shares of Stock and such shares will be distributed no later than 15 days
following the date of such Change in Control; or

 

 

(b)

if such Change in Control is not a “change in the ownership or effective
control” of the Corporation, or “in the ownership of a substantial portion of
the assets of” the Corporation within the meaning of Section 409A(a)(2)(A)(v) of
the Code, then, all outstanding Units shall vest and cease to be forfeitable
(but the date shares of Stock are delivered pursuant to Section 4 shall not be
accelerated) and all outstanding Units shall convert to shares of Stock and be
distributed no later than 15 days following the regularly scheduled Vesting
Date, without regard to the Employee’s employment status (or changes thereto)
following such Change in Control.

 

10.

AMENDMENT AND TERMINATION OF PLAN OR AWARDS

 

As provided in Section 7 of the Plan, subject to certain limitations contained
within Section 7, the Board of Directors may at any time amend, suspend or
discontinue the Plan and the Committee may at any time alter or amend all Award
Agreements under the Plan.  Notwithstanding Section 7 of the Plan, no such
amendment, suspension or discontinuance of the Plan or alteration or amendment
of this Award Agreement shall accelerate any distribution under the Plan or,
except with the Employee’s express written consent, adversely affect any
Restricted Stock Unit granted under this Award Agreement; provided, however,
that the Board of Directors or the Committee may amend the Plan or this Award
Agreement to the extent it deems appropriate to cause this Agreement or the
Units hereunder to comply with Section 409A  of the Code (“Section 409A”)
(including the distribution requirements thereunder) or be exempt from Section
409A or the tax penalty under Section 409A(a)(1)(B).  If the Plan and the Award
Agreement are terminated in a manner consistent with the requirements of Treas.
Reg. §

3

--------------------------------------------------------------------------------

 

1.409A-3(j)(4)(ix), the Board of Directors may, in its sole discretion,
accelerate the conversion of Units to shares of Stock and immediately distribute
such shares of Stock to the Employee.

 

11.

EXECUTION OF AWARD AGREEMENT

 

No Restricted Stock Unit granted under this Award Agreement is distributable nor
is this Award Agreement enforceable until this Award Agreement has been fully
executed by the Corporation and the Employee.  By executing this Award
Agreement, the Employee shall be deemed to have accepted and consented to any
action taken under the Plan by the Committee, the Board of Directors or their
delegates.

 

12.

MISCELLANEOUS

 

 

(a)

Nothing contained in the Award Agreement confers on the Employee the rights of a
shareholder with respect to this Restricted Stock Unit award during the
Restriction Period and before the Employee becomes the holder of record of the
shares of Stock payable.

 

 

(b)

For purposes of this Award Agreement, the Employee will be considered to be in
the employ of the Corporation during an approved leave of absence unless
otherwise provided in an agreement between the Employee and the Corporation.

 

 

(c)

Nothing contained in this Award Agreement or in any Restricted Stock Unit
granted hereunder shall confer upon any Employee any right of continued
employment by the Corporation, express or implied, nor limit in any way the
right of the Corporation to terminate the Employee’s employment at any time.

 

 

(d)

Except as provided under Section 6 herein, neither these Units nor any of the
rights or obligations hereunder shall be assigned or delegated by either party
hereto.

 

 

(e)

Capitalized terms used but not defined in this Award Agreement shall have the
meanings assigned to such terms in the Plan.

 

 

(f)

To the extent there is a conflict between the terms of the Plan and this Award
Agreement, the terms of the Plan shall govern.

 






4

--------------------------------------------------------------------------------

 

13.

NOTICES  

 

Notices and all other communications provided for in this Award Agreement shall
be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by overnight mail courier service, postage prepaid,
addressed as follows:

 

If to the Employee, to the most recent address

on file with the Corporation.

 

If to the Corporation, to:

 

Martin Marietta Materials, Inc.

2710 Wycliff Road

Raleigh, NC  27607

Fax:  (919) 783-4535

Attn:  Corporate Secretary

 

or to such other address or such other person as the Employee or the Corporation
shall designate in writing in accordance with this Section 13, except that
notices regarding changes in notices shall be effective only upon receipt.

 

14.

GOVERNING LAW

 

This Award Agreement shall be governed by the laws of the State of North
Carolina.

 

IN WITNESS WHEREOF, the Corporation has caused this Award Agreement to be
executed and the Employee has hereunto set his hand as of the day and year first
above written.

 

 

MARTIN MARIETTA MATERIALS, INC.

 

 

 

By:

 

/s/ Roselyn Bar

 

 

 

 

Roselyn Bar

 

 

 

 

Executive Vice President, General Counsel and Corporate Secretary

 

 

EMPLOYEE

 

 

By:

 

 

 

 

 

 

(Employee’s Signature)

 

 

 

 

 

 

5